                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY

______________________________
                              :
TIVAURUS MCRAE,               :
                              :
          Petitioner,         :      Civ. No. 18-2347 (NLH)
                              :
     v.                       :      OPINION
                              :
DAVID ORTIZ,                  :
                              :
          Respondent.         :
______________________________:

APPEARANCE:
Tivaurus McRae, No. 17593-156
FCI Fort Dix
Inmate Mail/Parcels
East: P.O. Box 2000
Fort Dix, NJ 08640
     Petitioner Pro se

HILLMAN, District Judge

     Petitioner Tivaurus McRae seeks to bring a petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2241 without

prepayment of fees or security or an application to proceed in

forma pauperis.   ECF No. 1.   After the Court administratively

terminated the petition for failure to include either the filing

fee or an application to proceed in forma pauperis, see ECF Nos.

2, 3, Petitioner requested by letter that his habeas matter be

reopened; however, the letter did not include either the filing

fee or an application to proceed in forma pauperis.    See ECF No.

4.
Filing Fee

     The filing fee for a petition for writ of habeas corpus is

$5.00.    Pursuant to Local Civil Rule 54.3(a), the filing fee is

required to be paid at the time the petition is presented for

filing.    Pursuant to Local Civil Rule 81.2(b), whenever a

prisoner submits a petition for writ of habeas corpus and seeks

to proceed in forma pauperis, that petitioner must submit (a) an

affidavit setting forth information which establishes that the

petitioner is unable to pay the fees and costs of the

proceedings, and (b) a certification signed by an authorized

officer of the institution certifying (1) the amount presently

on deposit in the prisoner’s prison account and, (2) the

greatest amount on deposit in the prisoner’s institutional

account during the six-month period prior to the date of the

certification.    If the institutional account of the petitioner

exceeds $200, the petitioner shall not be considered eligible to

proceed in forma pauperis.    L. Civ. R. 81.2(c).

     Here, Petitioner still has not paid the $5.00 filing fee

for a habeas petition as required by Local Civil Rule 54.3(a),

nor has Petitioner submitted an application for leave to proceed

in forma pauperis.    He must either submit the filing fee or an

application to proceed in forma pauperis for his habeas case to

be reopened.




                                  2
Conclusion

     For the reason set forth above, the Clerk of Court will be

ordered to administratively terminate this action without

prejudice. 1   Petitioner will be granted leave to apply to re-open

within thirty (30) days, by either prepaying the filing fee or

submitting a complete application for leave to proceed in forma

pauperis and also submitting an amended petition with the proper

respondent.    An appropriate Order will be entered.



Dated: October 30, 2018                s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




1 Such an administrative termination is not a “dismissal” for
purposes of the statute of limitations, and if the case is re-
opened pursuant to the terms of the accompanying Order, it is
not subject to the statute of limitations time bar if it was
originally submitted timely. See Houston v. Lack, 487 U.S. 266
(1988) (prisoner mailbox rule); Papotto v. Hartford Life & Acc.
Ins. Co., 731 F.3d 265, 275-76 (3d Cir. 2013) (collecting cases
and explaining that a District Court retains jurisdiction over,
and can re-open, administratively closed cases).

                                  3
